/mrEv  IN CLERKS OFFICE     X
                                                                        This opinion was
                                                                         filed for record
CUPRElyE COURT,StKIE OF WmoiSTOM                                   at S'^F^n f)cSh3 o>-=>i ?
    DATE              3*                                                        (TV/
                                                                       Susan L. Carlson
        uuee'jusrtce
                                                                     Supreme Court Clerk




                IN THE SUPREME COURT OF THE STATE OF WASHINGTON



 MOUN KEODALAH and AUNG
 KEGDALAH,husband and wife,                              No. 95867-0
         Plaintiffs-Respondents,

           V.

                                                        En Banc
 ALLSTATE INSURANCE COMPANY,
 a corporation, and TRACEY SMITH and
 JOHN DOE SMITH, husband and wife,

                  Defendants-Petitioners.               Filed     OCT 0 3 fi



          MADSEN, J.—^At issue in this underinsured motorist case is whether ROW

 48.01.030 provides a basis for an insured's bad faith and Consumer Protection Act

(CPA), chapter 19.86 RCW,claims against an employee claims adjuster. For the reasons

 discussed below, we hold that such claims are not available and reverse the Court of

 Appeals.

                                            FACTS


          While driving his truck, Moun Keodalah and an uninsured motorcyclist collided in

 April 2007. After Keodalah stopped at a stop sign and began to cross the street, the
 No. 95867-0



 motorcyclist struck Keodalah's truck. The collision killed the motorcyclist and injured
 Keodalah. Keodalah carried auto insurance with Allstate Insurance Company that
 included underinsured motorist(UIM)coverage.

        The Seattle Police Department(SPD)investigated the collision and determined

 that the motorcyclist was traveling between 70 and 74 m.p.h. in a 30 m.p.h. zone. SPD
 also reviewed Keodalah's cell phone records, which showed that Keodalah was not using
 his cell phone at the time of the collision.

        Allstate also investigated the collision, interviewing several witnesses who said

 the motorcyclist was traveling faster than the speed limit, had proceeded between cars in

 both lanes, and had sped into the intersection. Allstate hired an accident reconstruction

 firm. Traffic Collision Analysis Inc.(TCA),to analyze the collision. TCA found that

 Keodalah stopped at the stop sign, the motorcyclist was traveling at a minimum of60

 m.p.h., and the motorcyclist's excessive speed caused the collision.

        Keodalah asked Allstate to pay him his UIM policy limit of $25,000. Allstate

refused, offering $1,600 to settle the claim based on its assessment that Keodalah was 70

percent at fault. After Keodalah asked Allstate to explain its evaluation, Allstate

increased its offer to $5,000.

        Keodalah sued Allstate, asserting a UIM claim. Allstate designated claims

adjuster Tracey Smith as its CR 30(b)(6) representative.' Although Allstate possessed



'CR 30(b)(6) provides, in relevant part, that when a party designates a private organization as a
deponent,"the organization so named shall designate one or more officers, directors, or
managing agents, or other persons who consent to testify on its behalf.... The persons so
designated shall testify as to the matters known or reasonably available to the organization."
 No. 95867-0



 both the SPD report and TCA analysis, Smith claimed that Keodalah had run the stop
 sign and had been on his cell phone. Smith later admitted, however, that Keodalah had
 not run the stop sign and had not been on his cell phone. Before trial, Allstate offered

 Keodalah $15,000 to settle the claim. Keodalah again requested the $25,000 policy limit,
 and the case proceeded to a jury trial.

        At trial, Allstate contended that Keodalah was 70 percent at fault. The jury
determined the motorcyclist to be 100 percent at fault and awarded Keodalah

$108,868.20 for his injuries, lost wages, and medical expenses. The trial court entered
judgment against Allstate for $25,302.95.

        Keodalah filed a second lawsuit against Allstate and included claims against
Smith. These included alleged violations of the Washington Insurance Fair Conduct Act

(IFCA), chapter 48.30 RCW;insurance bad faith; and CPA violations. Allstate and

Smith moved to dismiss the complaint under CR 12(b)(6)("failure ... to state a claim

upon which relief can be granted"). The trial court granted the motion in part, dismissing

Keodalah's claims against Smith and certifying the partial dismissal for discretionary
review under RAP 2.3(b)(4).^

        The Court of Appeals granted discretionary review ofthree issues: (1) whether

IFCA creates a private cause of action for violation of a regulation,(2) whether an

individual insurance adjuster may be liable for bad faith, and (3) whether an individual



^ RAP 2.3(b)(4) provides that an appellate court may accept discretionary review where "[t]he
superior court has certified ... that the [superior court's] order involves a controlling question of
law as to which there is substantial ground for a difference of opinion and that immediate review
ofthe order may materially advance the ultimate termination of the litigation."
 No. 95867-0



insurance adjuster may be liable for violation of the CPA. The Court of Appeals held
that this court's decision in Perez-Crisantos v. State Farm Fire & Casualty Co., 187
 Wn.2d 669, 672, 389 P.3d 476(2017), which held that the IFCA does not create an

independent private cause of action for violation of a regulation, foreelosed Keodalah's

IFCA claim.^

       The Court of Appeals reversed the trial court's CR 12(b)(6) dismissal, holding that
the statutory duty of good faith imposed by RCW 48.01.030 applied to individual

insurance adjusters and breaeh of that statutory duty eould serve as a basis for Keodalah's

bad faith and CPA elaims against Smith. Smith filed a petition for review, which this

court granted. 191 Wn.2d 1004 (2018).

                                        ANALYSIS

       Standard of Review


       This court applies de novo review to questions eoncerning statutory interpretation

and dismissal under CR 12(b)(6). State v. Evergreen Freedom Found, 192 Wn.2d 782,

789-90, 432 P.3d 805 (2019), cert, denied, 139 S. Ct. 2647(2019); Tenore v. AT&T

Wireless Servs., 136 Wn.2d 322, 329-30, 962 P.2d 104 (1998). In construing a statute,

the fundamental objeetive is to ascertain and carry out the legislature's intent. Evergreen

Freedom Found., 192 Wn.2d at 789. We look to "the entire 'eontext of the statute in

which the provision is found,[as well as] related provisions, amendments to the

provision, and the statutory scheme as a whole.'" Id.(alteration in original)(internal




^ Review ofthe Court of Appeals' IFCA determination has not been sought.
                                             4
No. 95867-0



quotation marks omitted)(quoting          v. Conover, 183 Wn.2d 706, 711, 355 P.3d 1093

(2015); see also G-P Gypsum Corp. v. Dep 't ofRevenue, 169 Wn.2d 304, 310, 237 P.3d

256(2010)("enacted statement of legislative purpose is included in a plain reading of a

statute"). As this court opined in Evergreen Freedom Foundation,

              "The meaning of words in a statute is not gleaned from [the] words
       alone but from all the terms and provisions of the act in relation to the
       subject of the legislation, the nature of the act, the general object to be
       accomplished and consequences that would result from construing the
       particular statute in one way or another."

192 Wn.2d at 790 (alteration in original)(internal quotation marks omitted)(quoting

Burns v. City ofSeattle, 161 Wn.2d 129, 146, 164 P.3d 475 (2007)); see also id. (citing

Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4(2002), for the

proposition that "plain meaning" is "discerned from all that the Legislature has said in the

statute and related statutes which disclose legislative intent about the provision in

question").

       Under CR 12(b)(6), dismissal of a complaint for "failure ... to state a claim upon

which relief can be granted" involves a question of law, and such dismissal is appropriate

"only if it appears beyond doubt that the plaintiff cannot prove any set of facts which

would justify recovery." Tenore, 136 Wn.2d at 330. In such a case, a "plaintiffs

allegations are presumed to be true and a court may consider hypothetical facts not

included in the record." Id. "CR 12(b)(6) motions should be granted 'sparingly and with

care' and 'only in the unusual case in which plaintiff includes allegations that show on

the face of the complaint that there is some insuperable bar to relief.'" Id. (quoting

Orwickv. City ofSeattle, 103 Wn.2d 249, 254, 692 P.2d 793 (1984); Hoffer v. State, 110
No. 95867-0



Wn.2d 415, 420, 755 P.2d 781 (19'88)). As discussed below, in our view, this is such a

case.



        The Court of Appeals' decision turned on the statutory duty it found in RCW

48.01.030, which provides:

        The business of insurance is one affected by the public interest, requiring
        that all persons be actuated by good faith, abstain from deception, and
        practice honesty and equity in all insurance matters. Upon the insurer, the
        insured, their providers, and their representatives rests the duty of
        preserving inviolate the integrity of insurance.

Keodalah echoes the Court of Appeals, arguing that by imposing a duty on "all persons"

to act in good faith, the plain language ofthe statute subjects employee adjusters to bad

faith and CPA claims premised on breach of the noted statutory duty.

        Smith argues that not every duty imposed by a statute is an actionable tort, that

RCW 48.01.030 does not expressly create a private right of action, and that the Court of

Appeals did not employ the three-pronged test articulated in Bennett v. Hardy, 113

Wn.2d 912, 784 P.2d 1258 (1990), for determining whether a statute includes an implied

cause of action, to wit: (1) whether the plaintiff is within the class for whose benefit the

statute was enacted,(2) whether legislative intent, explicitly or implicitly, supports

creating or denying a remedy, and (3) whether implying a remedy is consistent with the

underlying purpose of the legislation. See Swank v. Valley Christian Sch., 188 Wn.2d

663, 675-76, 398 P.3d 1108(2017)(discussing the Bennett test). We agree with Smith.''


  In her briefing to this court. Smith adopts amici's argument applying the Bennett test in the
present case. While we do not generally consider arguments raised for the first time on review
by amici, we have discretion to do so where necessary to appropriately resolve a case. See Falk
V. Keene Corp., 113 Wn.2d 645, 659, 782 P.2d 974(1989)("[a]n appellate court has inherent
No. 95867-0



       Bennett factors


       The first Bennett factor (benefited class) is not met if the statute in question

benefits the general public rather than an identifiable class of persons. As this court

stated mFiskv. City ofKirkland, 164 Wn.2d 891, 895, 194 P.3d 984 (2008), "Plaintiffs,

basing their claims on a statute, must establish that they fall within the class of persons

intended to be protected by that statute." And "if the statute serves the general public

welfare instead of an identifiable class of persons, then there is no duty to any individual

unless a specific exception applies." Id.\ see also Protect the Peninsula's Future v. City

ofPort Angeles, 175 Wn. App. 201, 210, 304 P.3d 914(2013)(because the legislature

enacted the statute at issue "to protect the general public from risks posed by legend

drugs," complainant cannot qualify as a member of a "class for whose especial benefit"

the legislation was enacted); see also Cannon v. Univ. of Chi., 441 U.S. 677, 690 n.l3, 99

S. Ct. 1946,60 L. Ed. 2d 560(1979)(noting that "the Court has been especially reluctant

to imply causes of actions under statutes that create duties on the part of persons for the

benefit of the public at large").

       Here, the interest addressed in ROW 48.01.030 is expressly stated to be the

"public interest," and the statute indicates that its purpose is to protect the "integrity of

insurance." Accordingly, it cannot be said that the statute was enacted for the particular

benefit of insureds; thus, the first Bennett factor does not support finding an implied

cause of action for a violation of RCW 48.01.030.




authority to consider issues whieh the parties have not raised if doing so is necessary to a proper
decision"). We agree that the Bennett test should be applied here for an appropriate resolution.
No. 95867-0



       The second Bennett factor, regarding legislative intent to create a remedy, also

concerns statutory interpretation. If the statute, read in the context of all the legislature

has said on the subject, is plain on its face, we will give it that plain meaning. See

Campbell & Gwinn, 146 Wn.2d at 11-12. But if after reading the statute in context, it

remains susceptible to more than one reasonable meaning, the statute is ambiguous and it

is appropriate to resort to aids to construction, including legislative history. Id. at 12.

Here, RCW 48.01.030 expressly recognizes a "duty," but it fails to provide an express

cause of action based on violations of that duty. Given this seeming ambiguity, we

further consider the relevant statutory and historical context.

       As to the statutory context, we find it significant that the insurance code contains

several specific enforcement mechanisms. The insurance commissioner has broad

authority to make rules and conduct investigations to give effect to the insurance code.

RCW 48.02.060(3). The commissioner also has authority to suspend or revoke the

licenses of insurers and adjusters, and may subject them to fines. RCW 48.05.130,.140,

.185 (insurers); RCW 48.17.530,.560 (adjusters). Criminal liability may attach where

service providers make payments to get claimant referrals. RCW 48.30A.015. The

insurance code provides generally that "[ejxcept as otherwise provided in this code, any

person violating any provision of this code is guilty of a gross misdemeanor." RCW

48.01.080. In our view, the presence of such specific provisions for enforcement of the

insurance code suggests that the legislature's omission of a provision creating a private

cause of action for violations of RCW 48.01.030's duty of good faith was intentional.

See Davenport V. Wash. Educ. Ass'n, 147 Wn. App. 704, 718-19, 197 P.3d 686(2008)
No. 95867-0



(noting the ease with which the drafters could have expressed a private statutory cause of

action,"we think that the omission implies the absence ... of intent to create a private

statutory cause of action"); see also Perez-Crisantos, 187 Wn.2d at 680(where a statute

specifically designates the things on which it operates, there is an inference that the

legislature intended all omissions). Accordingly, the overall statutory context suggests

that the legislature did not intend to imply a cause of action based on violations ofRCW

48.01.030.


        The historical context of this statute also bolsters this conclusion. An actionable


common law duty of good faith had already been established when RCW 48.01.030 was

enacted in 1947. See Burnham v. Commercial Gas. Ins. Co. ofNewark, 10 Wn.2d 624,

628-35, 117 P.2d 644(1941). Nothing in the insurance code indicates that RCW

48.01.030 was intended to alter the previously established common law duty.^

Accordingly, RCW 48.01.030 may properly be read as a broad statement of public

policy supporting specific provisions of the insurance code, not as an additional

and separate statutory cause of action.

       The third Bennett factor concerns whether recognizing a cause of action would be

consistent with the legislature's purpose in enacting RCW 48.01.030. The legislative

intent, as discussed above, indicates that the legislature's purpose was to support the

insurance code's specific enforcement mechanisms and the existing common law cause




^ Since its 1947 enactment, RCW 48.01.030 has been amended only once. In 1995, the
legislature added "their providers" to the list of responsible entities in the statute's second
sentence. See Laws of 1995, ch. 285, § 16.
No. 95867-0



of action for insurance bad faith as a matter of policy. We aeknowledge that in the

abstract, recognition of an implied cause of action under RCW 48.01.030 could arguably

further the general policy goal of"preserving inviolate the integrity of insurance," RCW

48.01.030, but such a broad application would add a layer of liability that runs counter to

the legislative purposes noted above. If we were to read the statute to imply a cause of

action, by the statute's plain language, such implied cause of aetion would apply against

insureds as well. That is, insurers would be empowered to sue their insured, and the

providers and representatives of both insurer and insured would face potential liability for

alleged bad faith "in all insurance matters." In our view, the provision ofsuch a broad

inferred cause of action subjecting every person and entity listed in RCW 48.01.030 to

liability would not be consistent with the legislature's purpose in enacting the statue as

discussed above.


       In sum, application ofthe Bennett factors does not support the imposition of an

implied cause of aetion here. In light of RCW 48.01.030's plain language, indicating that

the statute is intended to benefit the general public, and the broader statutory and

historical context in which the statute appears, we hold that RCW 48.01.030 does not

create an implied cause of action for insurance bad faith.

       Keodalah's CPA claims

       Keodalah alleged that adjuster Smith committed ''per se CPA violations" by

committing specific unfair claims settlement practices, as defined in the Washington

Administrative Code(WAC), and by engaging in "bad-faith conduet." Clerk's Papers

(CP)at 14. To establish a CPA claim, a plaintiff must prove five elements; (1) an unfair

                                             10
No. 95867-0



or deceptive act or practice that(2) affects trade or commerce and (3) impacts the public

interest, and (4)the plaintiff sustained damage to business or property that was(5)caused

by the unfair or deceptive act or practice. Hangman Ridge Training Stables, Inc. v.

Safeco Title Ins. Co., 105 Wn.2d 778, 785-793, 719 P.2d 531 (1986); Trujillo v. Nw. Tr.

Servs., Inc., 183 Wn.2d 820, 834-35, 355 P.3d 1100 (2015). All five elements must be

established for a CPA claim to be successful. Panag v. Farmers Ins. Co. of Wash., 166

Wn.2d 27, 38, 204 P.3d 885 (2009). Certain elements of a CPA claim are deemed

satisfied "per se" based on violation of another statute. The first two elements of a CPA

claim are established where a statute declares that a violation is a per se unfair trade

practice. Hangman Ridge, 105 Wn.2d at 786. The third element also may be established

per se based on a showing that a statute has been violated that contains a specific

legislative declaration of public interest impact. Id. at 791.

       As for the WAC violations, Keodalah's complaint described alleged violations

found in WAC 284-30-330(2),(4),(6),(7),(8), and (13). See CP at 12-13. All of those

subsections are preceded by this language: "The following are hereby defined as unfair

methods of competition and unfair or deceptive acts or practices ofthe insurer in the

business of insurance, specifically applicable to the settlement of claims . . . ." WAC

284-30-330(emphasis added). While a violation of WAC 284-30-330 is a per se unfair

trade practice, see Indus. Indem. Co. ofNw., Inc. v. Kallevig, 114 Wn.2d 907, 922-23,

792 P.2d 520(1990), Smith did not owe Keodalah a duty under that regulation because

that regulation defines only unfair acts or practices of the insurer. Because Smith is not

the insurer, Keodalah cannot seek to enforce the regulation against Smith. Merriman v.

                                             11
No. 95867-0



Am. Guar. & Liab. Ins. Co., 198 Wn. App. 594, 627-28, 396 P.3d 351, review denied,

189 Wn.2d 1038 (2017). We hold that Keodalah's CPA claims against Smith premised

on regulatory violations were properly dismissed.

        Keodalah also repeats his reliance on RCW 48.01.030 as to his asserted CPA

claims. He contends that a breach ofthe good faith duty that RCW 48.01.030 imposes on

employee adjusters subjects them to CPA liability. But as discussed above, RCW

48.01.030 does not itself provide an actionable duty.

        While RCW 48.01.030 does establish per se public interest, see Hangman Ridge,

105 Wn.2d at 791-92, nevertheless, Keodalah's CPA claim based on RCW 48.01.030

fails, for a similar reason as his tort claim: just as this court has limited bad-faith tort

claims to the context ofthe insurer-insured relationship,® so has it limited CPA claims

based on breach of the statutory duty of good faith. See Tank v. State Farm Fire & Gas.

Co., 105 Wn.2d 381, 394-95, 715 P.2d 1133 (1986)(holding that only an insured may

bring a per se CPA action based on breach of the duty of good faith).




® As this court explained in Tank,
               The duty to act in good faith or liability for acting in bad faith generally
       refers to the same obligation. . .. [The] source [of that duty] is the fiduciary
       relationship existing between the insurer and insured. Such a relationship exists
       not only as a result of the contract between insurer and insured, but because of the
       high stakes involved for both parties to an insurance contract and the elevated
       level of trust underlying insureds' dependence on their insurers.
Tankv. State Farm Fire & Cas. Co., 105 Wn.2d 381, 385, 715 P.2d 1133 (1986); see also Van
Noy V. State Farm Mut. Auto. Ins. Co., 142 Wn.2d 784, 793 n.2, 16 P.3d 574(2001)(same);
Murray v. Mossman, 56 Wn.2d 909, 912, 355 P.2d 985 (1960)(the duty of the insurance
company to use good faith in the handling of a claim against the insured springs from a fiduciary
relationship that is entirely lacking between the person injured and the insurance company); St.
Paul Fire & Marine Ins. Co. v. Onvia, Inc., 165 Wn.2d 122, 130 n.3, 196 P.3d 664(2008)
(clarifying that the insurer has a quasi-fiduciary relationship with the insured).

                                                12
  No. 95867-0



         In Tank, this court acknowledged the common law duty of good faith imposed on

  the insurance industry. Id. at 386("The duty of good faith has been imposed on the

  insurance industry in this state by a long line ofjudicial decisions."). The Tank court also

  acknowledged the duty imposed by RCW 48.01.030, stating,"Not only have the courts

  imposed on insurers a duty of good faith, the Legislature has imposed it as well." Id.

 (citing RCW 48.01.030). In this context, addressing alleged per se CPA violations

  against the insurer by third party claimants, this court opined:

         It is established that insureds may bring a private action against their
         insurers for breach of duty of good faith under the CPA. It is also
         established that breach of an insurer's duty of good faith constitutes a per
         se CPA violation. However, only an insured may bring a per se [CPA]
         action.


 Id. at 394(some emphasis added)(citations omitted).

         Further, while this court has held that the CPA may apply although the plaintiff

  and defendant had no contract and were in an "adversarial relationship," Panag, 166

  Wn.2d at 41-42, nevertheless, this court in Panag did not overrule Tank and its treatment

  of the statutory duty of good faith. Rather, it reiterated that "[ojnly an insured may bring

  a CPA claim for an insurer's breach of its statutory duty of good faith." Id. at 43 n.6

 (citing Tank). Although Keodalah, as the insured here, can sue Allstate, he cannot also

 sue Smith.' Because Keodalah claims a breach ofthe duty of good faith by someone


'"RCW 48.01.030 holds persons in the insurance industry to a good faith standard and has been
 frequently applied when an insurer denies claim coverage or acts unreasonably when processing
 a claim." Barstad v. Stewart Title Guar. Co., 145 Wn.2d 528, 543, 39 P.3d 984(2002)
 (emphasis added). "'[A]n insurance company is bound by all acts, contracts, or representations
 of its agent, whether general or special, which are within the scope of his real or apparent
 authority.'" Chi. Title Ins. Co. v. Office ofIns. Comm'r, 178 Wn.2d 120, 135-36, 309 P.3d 372


                                               13
No. 95867-0



outside the quasi-fiduciary relationship, his CPA claim based on RCW 48.01.030 was

properly dismissed.

                                        CONCLUSION


       For the reasons discussed above, we hold that employee adjusters are not subject

to personal liability for insurance bad faith or per se claims under the CPA. We reverse

the Court of Appeals and reinstate the trial court's CR 12(b)(6) dismissal of claims

against the employee adjuster and remand for further proceedings.




(2013)(internal quotation marks omitted)(quoting Pagni v. N.Y Life Ins. Co., 173 Wash. 322,
349-50, 23 P.2d 6(1933)); see also Annechino v. Worthy, 175 Wn.2d 630, 638, 290 P.3d 126
(2012)(agents are not personally liable for quasi-fiduciary duties that may arise when dealing on
behalf of a disclosed principal where the agent does not independently owe a duty to the third
party and does not knowingly make misrepresentations); Pain Diagnostics & Rehab. Assocs. v.
Brockman,97 Wn. App. 691, 697, 988 P.2d 972(1999)("In creating the insurance regulatory
scheme, the Legislature and the insurance commissioner did not intend to provide protection or
remedies for individual interests; they intended only to create a mechanism for regulating the
insurance industry."); Cogan v. Kidder, Mathews & Segner, Inc., 97 Wn.2d 658, 663,648 P.2d
875 (1982)(acknowledging the "unmitigated loyalty in the principal-agent relationship" and "an
agent's absolute duty to his principal"); Carabba v. Anacortes Sch. Dist. No. 103, 72 Wn.2d 939,
956-58, 435 P.2d 936(1967)(a principal who is under a duty to provide protection for others or
their property and who confides the performance of such duty to a servant is subject to liability
for harm caused to such others by the failure of the agent to perform the duty); Greene v. St.
Paul-Mercury Indem. Co., 51 Wn.2d 569, 573, 320 P.2d 311 (1958)(test for determining if
employee is acting in the course of his employment is whether the employee at the time was
engaged in the performance of duties required of him by his contract of employment or by
specific direction of his employer, or if he was engaged at the time in the furtherance of the
employer's interest).

                                               14
No. 95867-0




WE CONCUR:




                   ki.

                         /




                             )IL'




              15
Keodalah v. Allstate /ra., No. 95867-0
(Yu, J., dissenting)




                                         No. 95867-0


        YU,J. (dissenting) — I agree with the majority that RCW 48.01.030 does

not imply a statutory cause of action for insurance bad faith. However,I would

affirm the Court of Appeals' reinstatement of respondent Moun Keodalah's claim

against petitioner Tracey Smith for per se violations of the Consumer Protection

Act(CPA), ch. 19.86 RCW. I would also hold that Keodalah's complaint states a

viable cause of action for common law insurance bad faith against Smith, an issue

the majority fails to address. I therefore respectfully dissent.

                                         ANALYSIS


A.      A claims adjuster may be liable for per se CPA violations

        The majority holds that Keodalah may not assert a per se CPA claim against

Smith because"RCW 48.01.030 does not itself provide an actionable duty."

Majority at 12. I disagree. Violations of a statute that does not create a stand

alone cause of action may still form the basis for a valid CPA claim. E.g., Frias v.

Asset Foreclosure Servs., Inc., 181 Wn.2d412, 417, 334P.3d529(2014)
Keodalah v. Allstate /w., No. 95867-0
(Yu, J., dissenting)

(applying the deeds of trust act, ch. 61.24 RCW). I would hold that Keodalah's per

se CPA claim against Smith states a viable cause of action, regardless of whether

Smith can be subject to a statutory or common law tort claim for insurance bad

faith.^

          Unlike Keodalah's bad faith claim against Smith, which I address below, his

CPA claim does not require us to search for legislative intent to infer a statutory

cause of action, nor must we weigh the implications of recognizing an actionable

common law duty. The legislature's intent is clear because the CPA itself

explicitly creates a cause of action, RCW 19.86.090, and the elements of a CPA

claim are already well established: "(1) unfair or deceptive act or practice;

(2) occurring in trade or commerce;(3) public interest impact;(4)injury to

plaintiff in his or her business or property;(5) causation." Hangman Ridge

Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 780, 719 P.2d 531

(1986). The only question is whether Smith is a proper defendant. I would hold

that she is because none of the elements of a CPA claim ask whether there is a


contractual, fiduciary, or quasi-fiduciary relationship between the plaintiff and the

defendant.




          'The majority is correct that Smith carmot be liable for per se CPA claims based on
violations of regulations that explicitly apply only to an "insurer." Majority at 11-12. However,
there is no reason she cannot be liable for per se CPA claims based on violations of statutes in
Title 48 RCW that apply generally to "persons." E.g., RCW 48.01.030; RCW 48.30.040. Smith
is a "person." RCW 48.01.070.
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

       Indeed, we have explicitly rejected the argument that "the CPA applies only

to disputes arising from a consumer or business transaction and that only a

consumer or someone in a business relationship can bring a private cause of action

under the CPA." Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 38, 204 P.3d

885 (2009). Unlike tort claims for insurance bad faith, the CPA "is not intended to

satisfy 'reasonable expectations' of'quasi-fiduciary treatment.'" Id. at 40.

Instead, the purpose of the CPA "is to complement the body of federal law

governing restraints of trade, unfair competition and unfair, deceptive, and

fraudulent acts or practices in order to protect the public and foster fair and honest

competition," and the CPA must be "liberally construed" to promote this purpose.

RCW 19.86.920. Thus,"[t]he law is clear that corporate officers and agents can

incur personal liability under the [CPA]." Gould v. Mut. Life Ins. Co. ofN.Y, 37

Wn. App. 756, 759, 683 P.2d 207(1984)(citing RCW 19.86.140; State v. Ralph

 Williams'N. W. Chrysler Plymouth, Inc., 87 Wn.2d 298, 553 P.2d 423 (1976)).

        The majority holds otherwise by improperly analogizing Keodalah's CPA

claim against Smith to a CPA claim brought by a third party against an insurer.

Majority at 12-14. We have previously held that third parties "lack[]standing to

allege a per se CPA violation based upon violation ofthe insurance code. Only an

insured may bring a CPA claim for an insurer's breach of its statutory duty of good

faith." Panag, 166 Wn.2d at 43 n.6 (citing Tank v. State Farm Fire & Cas. Co.,
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

105 Wn.2d381, 385, 715 P.2d 1133 (1986)). However, that is irrelevant because

Keodalah is the insured; he unquestionably has standing.

        The majority's reliance on Panag and Tank thus conflates a plaintiffs

standing to sue with a defendant's capacity to be sued. Nothing in this court's

precedent or the CPA itself indicates that claims adjusters are categorically not

subject to claims for per se CPA violations predicated on their own violations of

applicable statutes.^ I would therefore affirm the Court of Appeals on this issue

and hold that Keodalah has stated a valid cause of action against Smith for per se

violations ofthe CPA.


B.      The court should address Keodalah's common law claim


        Turning now to Keodalah's insurance bad faith claims against Smith, I agree

with the majority that the legislature did not intend for RCW 48.01.030 to imply a

statutory cause of action. Majority at 6-10 (applying Bennett v. Hardy, 113 Wn.2d

912, 784 P.2d 1258 (1990)). However, the tort of insurance bad faith "derives

from statutory and regulatory provisions, and the common lawT St. Paul Fire &

Marine Ins. Co. v. Onvia, Inc., 165 Wn.2d 122, 128, 196 P.3d 664(2008)



        ^ One published Court of Appeals case holds otherwise, but it does so on the basis that
"[t]o be liable under the CPA,there must be a contractual relationship between the parties." Int'l
Ultimate, Inc. v. St. Paul Fire & Marine Ins. Co., 122 Wn. App. 736, 758, 87 P.3d 774 (2004).
That basis is no longer valid. As the Court of Appeals in this case correctly recognized,"[w]e
cannot reconcile International Ultimate with Panag. And we must follow the Supreme Court's
more recent controlling decision." Keodalah v. Allstate Ins. Co., 3 Wn. App. 2d 31, 42, 413 P.3d
1059 (2018).
Keodalah v. Allstate Ins.,'Ho. 95867-0
(Yu, J., dissenting)

(emphasis added). In addition to his statutoiy claim, Keodalah raises a common

law bad faith claim against Smith, which the trial court dismissed and which the

Court of Appeals did not reach. This court should either decide whether

Keodalah's complaint states a viable common law claim against Smith or remand

for the Court of Appeals to do so. I would decide the issue here.

         Keodalah's complaint raises both statutoiy and common law claims for

insurance bad faith against Smith, claiming that her "actions and omissions alleged

herein are in violation of RCW 48.01.030 and [her] duty to act in good faith."

Clerk's Papers(CP)at 13 (emphasis added). Keodalah never abandoned his

common law claim, and Smith herself aclaiowledged in her briefing to the Court of

Appeals that Keodalah was asserting a claim "for common law insurance bad

faith." Resp. in Opp'n to Mot. for Discr. Review at 3(Wash. Ct. App. No. 75731-

8-1 (2016)). The Court of Appeals granted discretionary review on the question of

"whether an individual insurance adjuster may be liable for bad faith" without

limiting its review to the statutory claim. Keodalah v. Allstate Ins. Co., 3

Wn. App. 2d 31, 34, 413 P.3d 1059 (2018). In this court, Keodalah and amicus

Washington State Association for Justice Foundation both briefed Keodalah's

common law claim, and at oral argument, Keodalah repeatedly stated that he was

pursuing a common law bad faith claim against Smith. Wash. Supreme Court oral

argument, Keodalah v. Allstate Ins. Co., No. 95867-0 (Feb. 26, 2019), at 19 min..
Keodalah v. Allstate Ins.,'Ho. 95867-0
(Yu, J., dissenting)

42 sec. through 23 min., 32 sec., video recording by TVW, Washington State's

Public Affairs Network, http://www.tvw.org. Thus, Keodalah's common law

claim is pleaded in his complaint, is within the scope of issues on which the Court

of Appeals granted review, and has been fully briefed.

        The fact that Keodalah cannot raise a statutory claim against Smith does not

resolve the question of whether he can raise a common law claim. Whether an

implied statutory cause of action exists is a question of statutory interpretation.

Perez-Crisantos v. State Farm Fire & Cas. Co., 187 Wn.2d 669, 676, 389 P.3d 476

(2017). We therefore consider factors that clarify what the legislature intended.

See Bennett, 113 Wn.2d at 920-21. Meanwhile, our recognition of common law

causes of action depends on this court's consideration of"logic, common sense,

justice, policy, and precedent, as applied to the facts of the case." Centurion

Props. Ill, LLCv. Chi. Title Ins. Co., 186 Wn.2d 58, 65, 375 P.3d 651 (2016).

Where both common law and statutory claims are raised, as they are here, each

should be addressed independently.

        The Court of Appeals ultimately did not reach the common law claim

because it reversed the trial court's CR 12(b)(6) dismissal based on Keodalah's

statutory claim. Keodalah, 3 Wn. App. 2d at 36. However, because we now

reverse on the statutory claim, we must consider Keodalah's common law claim,

an issue that was "raised" in the Court of Appeals and "might support" its decision
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

to reverse the trial court. RAP 13.7(b). We are required to "either consider and

decide" that issue here "or remand the case to the Court of Appeals" to do so. Id.

The majority does neither, instead "revers[ing] the Court of Appeals and

reinstat[ing] the trial court's CR 12(b)(6) dismissal" without acknowledging

Keodalah's common law claim. Majority at 14.

       I would address the viability of Keodalah's common law claim against

Smith in this court because it is a matter of first impression that has been fully

briefed and can be decided as a matter of law. At a minimum, however, the court

should acknowledge that Keodalah raises a common law bad faith claim against

Smith and remand to the Court of Appeals to consider whether that claim is viable.

C.      The court should recognize an actionable common law duty of good faith
        owed by claims adjusters to the insured

       Insurance bad faith claims "are analyzed applying the same principles as any

other tort: duty, breach of that duty, and damages proximately caused by any

breach of duty." Smith v. Safeco Ins. Co., 150 Wn.2d 478, 485, 78 P.3d 1274

(2003). At this stage of the proceedings, the parties dispute only the duty element:

whether a claims adjuster employed by the insurer (Smith) owes an actionable duty

of good faith to the insured (Keodalah).

       "Whether an individual has a duty in the first instance is a question of law."

Kim V. Lakeside Adult Family Home, 185 Wn.2d 532, 548, 374 P.3d 121 (2016).
Keodalah v. Allstate /ra., No. 95867-0
(Yu, J., dissenting)

"Duty may be predicated on violation of a statute or common law principles."

Bernethy v. Walt Failor's, Inc., 97 Wn.2d 929, 932, 653 P.2d 280 (1982). When

considering common law duties, this court looks to "logic, common sense,justice,

policy, and precedent, as applied to the facts ofthe case." Centurion Props., 186

Wn.2d at 65.


        While some precedent from other jurisdictions limits the common law duty

of insurance good faith to the insurer itself, other precedent suggests that claims

adjusters do owe the insured a common law duty of good faith as a matter of

Washington law. Furthermore, logic, common sense,justice, and policy, as

applied to the facts of this case, strongly support recognizing an actionable

common law duty of good faith owed by claims adjusters to the insured. I would

therefore recognize such a duty.

        1.     Relevant precedent is mixed

        Although this court has never before considered whether a claims adjuster

owes a common law duty of good faith to the insured, courts in other jurisdictions

have done so. While a majority of other courts do not recognize such a duty, some

ofthem do, and Washington precedent indicates that we should not follow the

majority on this issue.

       "[T]he majority of courts from other jurisdictions that have addressed this

issue have found that such an adjuster or investigator owes a duty only to the
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

insurance company that hired it" and owes no common law duty to the insured.

Akpan v. Farmers Ins. Exch., Inc., 961 So. 2d 865, 873 (Ala. Civ. App. 2007).

These courts have generally taken the view that an insurer's duty of good faith is

derived from its "unique relationship with the insured through the insurance

contract." Lodholtz v. York Risk Servs. Grp., Inc., 778 F.3d 635, 645 (7th Cir.

2015). Therefore, the "duty of good faith arising under the contract does not

extend to a person who is not a party to the insurance contract." Charleston Dry

Cleaners & Laundry, Inc. v. Zurich Am. Ins. Co., 355 S.C. 614, 618, 586 S.E.2d

586(2003).

        However,the majority position is not unanimous. Several states explicitly

recognize some type of common law cause of action for bad faith against claims

adjusters. For instance, Mississippi recognizes a common law duty for adjusters to

refrain from '"gross negligence, malice, or reckless disregard for the rights of the

insured.'" Gallagher Bassett Servs., Inc. v. Jeffcoat, 98-CA-00192-SCT, 887

So. 2d 111,^ 25 (Miss. 2004)(quoting          v. Cal. Life Ins. Co., 581 So. 2d 1087,

1090 (Miss. 1991)). New Hampshire imposes a common law duty of good faith on

insurers' agents, and Alaska holds that insurers' agents may be "liable for

negligence arising out of a breach of the general tort duty of ordinary care."

Morvayv. Hanover Ins. Cos., 127 N.H. 723, 725-26, 506 A.2d 333 (1986); Cont'l

Ins. Co. V. Bayless & Roberts, Inc., 608 P.2d 281, 287(Alaska 1980). Meanwhile,
Keodalah v. Allstate Ins.,'Ho. 95867-0
(Yu, J., dissenting)

Montana recognizes "a common law cause of action exists to redress violations of

Montana's Unfair Trade Practices and Consumer Protection Act. O'Fallon v.


Farmers Ins. Exch., 260 Mont. 233, 243, 859 P.2d 1008 (1993); MONT. CODE Ann.

ch. 30-14. In addition, several states recognize a common law duty in limited

circumstances where the adjuster (or other agent of the insurance company)

assumes primary control over handling a claim, thus stepping into the shoes of the

insurer. Robertson Stephens, Inc. v. Chubb Corp., 473 F. Supp. 2d 265, 274-75

(D.R.I. 2007)(applying Rhode Island law); Riccatone v. Colo. Choice Health

Plans, 2013 COA 133,          17-18, 315 P.3d 203, 207; Trinity Baptist Church v. Bhd.

Mut. Ins. Servs., LLC,2014 OK 106, 16, 341 P.3d 75, 81.

        Cases applying Washington law indicate that our common law more closely

aligns with these minority positions. Unlike in some other states, the common law

duty of insurance good faith in Washington is not derived solely from the

contractual relationship between the insurer and the insured. See Lodholtz, 778

F.3d at 645. When we first recognized the common law duty, we did not attach it

to any contractual relationship, instead simply stating that "[o]f course, bad faith of

appellant insurer in [investigating and settling a claim] would render the insurer

liable." Burnham v. Commercial Cas. Ins. Co. ofNewark, 10 Wn.2d 624, 631, 117

P.2d 644 (1941). We later elaborated that the duty of insurance good faith "exists

not only as a result ofthe contract between insurer and insured, but because of the


                                            10
Keodalah v. Allstate 7ra., No. 95867-0
(Yu, J., dissenting)

high stakes involved for both parties to an insurance contract and the elevated level

of trust underlying insureds' dependence on their insurers." Tank, 105 Wn.2d at

385 (emphasis added). As discussed further below, high stakes and an elevated

level of trust are clearly implicated by the work of a claims adjuster because the

claims adjuster's work directly influences the decisions of the insurer. Therefore,

unlike in some other states, it cannot be said that "[ajbsent an insurance contract,

the policy rationales for imposing a duty on a claims adjuster cease to exist" in

Washington. Lodholtz, 778 F.3d at 645.

        In sum, relevant precedent is mixed. While the majority of cases applying

the law of other jurisdictions limit the common law duty of insurance good faith to

the insurer, some Washington precedent indicates that we should adopt the

minority position and recognize a common law duty of insurance good faith owed

by the insurer's claims adjusters.

        2.     Considerations of policy, common sense, logic, and justice support
               recognizing a common law duty

        In addition to precedent, we must also consider policy, common sense, logic,

and justice,"as applied to the facts ofthe case." Centurion Props., 186 Wn.2d at

65. Legislative enactments provide a clear source of public policy that this court

may consider when deciding whether to recognize a common law duty. See




                                          11
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

Bernethy, 97 Wn.2d at 932-33. The most relevant statute in this case is RCW

48.01.030, which provides,

        The business of insurance is one affected by the public interest,
        requiring that all persons be actuated by good faith, abstain from
        deception, and practice honesty and equity in all insurance matters.
        Upon the insurer, the insured, their providers, and their representatives
        rests the duty of preserving inviolate the integrity of insurance.

This language sets forth a strong public policy favoring good faith by all those

participating in insurance matters. As such, this court has regularly looked to "the

principles enunciated by the legislature in chapter 48.01 RCW:that the insurance

business requires good faith, honesty, and equity in all insurance matters." Onvia,

165 Wn.2dat 131.


        As the majority acknowledges, majority at 9-10, these principles would be

promoted through "the deterrent effect oftort law" by recognizing an actionable

duty of good faith owed by claims adjusters to the insured. Davis v. Baugh Indus.

Contractors, Inc., 159 Wn.2d 413, 419, 150 P.3d 545 (2007). The majority also

correctly notes that there are good reasons not to recognize an actionable duty of

good faith on the part of every entity named in RCW 48.01.030, such as "the

insured" and all "providers" and "representatives." See majority at 10. However,

those reasons do not apply to an insurer's claims adjuster.

        While the ultimate coverage decision is made by the insurer itself, that

decision is directly informed by the work of the claims adjuster. An adjuster's bad


                                           12
Keodalah v. Allstate lns.,^o. 95867-0
(Yu, J., dissenting)

faith investigation or evaluation of a claim may lead directly to an insurer's

wrongful denial of coverage or refusal to settle a claim for what it is actually

worth. Claims adjusters should thus be "fully aware that the [insured] could be

harmed financially if they performed their investigation in a negligent manner and

rendered a report to [the insurer] that would cause the company to refuse

payment." Morvay, 127 N.H. at 726.

        Common sense and justice "support[]placing liability on the party best able

to mitigate or control the anticipated harm." Centurion Props, 186 Wn.2d at 83.

The pivotal role of claims adjusters places them in a unique position either to

prevent harm to the insured by acting in good faith or to cause harm to the insured

by acting in bad faith. Indeed, the facts pleaded in the complaint suggest that

Smith's bad faith caused Keodalah harm in this case, with Smith asserting that

Keodalah was primarily at fault for the accident because he supposedly ran a stop

sign and was on his cell phone, even though there was no evidence to support these

allegations and Smith ultimately admitted they were not true. CP at 8.

        At this early stage of the proceedings, we cannot know the full extent of

Smith's involvement with Keodalah's claim, but we must take the complaint as

true and "consider hypothetical facts supporting the plaintiffs claim."

FutureSelect Portfolio Mgmt., Inc. v. Tremont Grp. Holdings, Inc., 180 Wn.2d 954,

962, 331 P.3d 29(2014). The allegations in Keodalah's complaint are entirely


                                          13
Keodalah v. Allstate lns.,lAo. 95867-0
(Yu, J., dissenting)

consistent with his claim that Smith acted in bad faith when adjusting his claim.

No party or amicus contends otherwise, and potential liability on the part of her

employer was clearly not sufficient to deter Smith's alleged bad faith conduct.

Therefore, in accordance with "logic, common sense,justice, policy, and

precedent, as applied to the facts of the case," Centurion Props., 186 Wn.2d at 65,

I would recognize a common law duty of good faith to the insured by the insurer's

claims adjuster and hold that Keodalah states a viable claim for common law

insurance bad faith against Smith.

        In recognizing this common law duty, I would also recognize its limitations.

Most importantly, adjusters are liable only for knowing bad faith conduct that is

within their control. See Annechino v. Worthy, 175 Wn.2d 630, 638, 290 P.3d 126

(2012)(quoting RESTATEMENT(Third)of Agency §§ 7.01-.02(Am.Law Inst.

2006) and citing Eastwood v. Horse Harbor Found., Inc., 170 Wn.2d 380, 400,

241 P.3d 1256 (2010)). Thus, where claims adjusters perform their own duties in

good faith, they cannot be liable for an insurer's ultimate decision to act in bad

faith. Likewise, where the insurer's policies or practices make it impossible for

claims adjusters to act in good faith while also fulfilling their employment

responsibilities, it is the insurer who is liable. Adjusters are not liable for the

insurer's policies, nor are they required to "place the insured's interests above




                                           14
Keodalah v. Allstate Ins., No. 95867-0
(Yu, J., dissenting)

[their] own." Safeco Ins. Co. ofAm. v. Butler, 118 Wn.2d 383, 389, 823 P.2d 499

(1992).

       In this case, taking the facts alleged in Keodalah's complaint as true and

assuming hypothetical facts showing that Smith knowingly acted in bad faith when

adjusting his claim, I would hold that Keodalah does state a viable claim for

common law insurance bad faith against Smith. I would therefore affirm the Court

of Appeals on different grounds and remand Keodalah's common law claim to the

trial court for further proceedings.

                                         CONCLUSION


       I would hold that Keodalah's complaint does state viable causes of action

against Smith for per se CPA violations and common law insurance bad faith, and

remand those claims to the trial court for further proceedings. I therefore

respectfully dissent.




                                             15
Keodalah v. Allstate /ra., No. 95867-0
(Yu, J., dissenting)




                                              kAAA^'i~ >




                                         16